I do not agree the judgment should be reformed as determined by the other members of the court, but think it should be affirmed as it was rendered by the trial court. That court's findings of fact and conclusions of law are as follows:
"(1) I find that on the 1st day of January, 1920, a person representing himself to be J. R. Jordan, of Arcadia, La., and hereafter referred to as J. R. Jordan, and further representing himself to be a nephew of J. R. Jordan of said place, and a partner with him engaged in the business of buying and selling mules, went to the wagon yard of the defendant, Brooks, in Paris, Texas, and stated to said Brooks that he desired to buy a car load of mules, consisting of one-half small mules and one-half large mules, for said firm; that he entered into negotiations with the defendant for the purchase of the small mules required, and was referred by said Brooks to several dealers in Paris who handled large mules, and to the plaintiff Gose, in Honey Grove, Texas; that on the next day said J. R. Jordan went to the plaintiffs' place of business in Honey Grove, making substantially the same representations to the plaintiff Gose that he had made to Brooks, and entered into a contract with said Gose for the purchase of eight head of mules and one horse; as payment for said stock said J. R. Jordan drew a draft in the sum of $2,900 on the First National Bank of Arcadia, Louisiana, in favor of the First National Bank of Honey Grove, which was credited to the plaintiffs, and later charged back to them on account of the facts hereinafter stated; that at the instance of the plaintiff Gose the Honey Grove bank wired the Arcadia bank and was advised by the latter bank that J. R. Jordan's draft in said amount was good; that on the same day the plaintiff Gose and the said Jordan came to Paris in Gose's car, and plaintiff caused the said mules to be brought to Paris, and the same were by the plaintiff Gose delivered to Jordan in the defendant's wagon yard in Paris, Texas; that at the same time the plaintiff Gose sold the said Jordan a saddle horse that had been ridden from Honey Grove to Paris by one of his men in bringing said mules and horses to Paris, and received as payment therefor said Jordan's check on the First National Bank of Arcadia, La., in the sum of $100, which said horse was delivered to the said Jordan with the nine head of stock aforesaid; that said nine head of stock was delivered and said horse sold to the said Jordan in defendant's wagon yard by the plaintiff in the presence of defendant's employes, one of them being the defendant's son, and plaintiff said during the transaction, in the presence of defendant's employes, that he had sold said stock to said Jordan, all of which was communicated to the defendant that night by defendant's son.
"(2) That on the next day, to wit, January 3, 1920, the said J. R. Jordan requested a loan from the defendant, offering as security the mules and horses in defendant's possession purchased from the plaintiff as aforesaid, and that the defendant, Brooks, did on said date loan the said Jordan the sum of $1,400, and accepted as security therefor the mules and horses aforesaid, which were by agreement between Jordan and the defendant left in the defendant's possession as a pledge to secure said loan, and that the defendant went to his bank with the said Jordan and drew out the sum of $1,400, and paid it over to said Jordan on said date.
"(3) I further find that the person representing himself to the parties to this suit as J. R. Jordan was not connected in a business or any other way with J. R. Jordan of Arcadia, La., who appears from the evidence in this case to be engaged in the mule business, and to be financially responsible: and that the draft aforesaid and the check delivered to the plaintiff in Paris, Texas, are forgeries; all of which facts were unknown to the plaintiff at the time of the transaction herein referred to, and were not discovered by him until several days later.
"(4) That at the time the defendant loaned the $1,400 aforesaid to the said Jordan he had no notice of the fraud, forgery, and swindling transaction by which the said Jordan had *Page 984 
obtained possession of the plaintiffs' property, and that he occupied a position of innocent purchaser, without notice of the want of title in J. R. Jordan, or want of any actual power or right to mortgage or dispose of said property.
"From the foregoing facts I conclude that the plaintiff Gose, by his words and actions, clothed the said J. R. Jordan with apparent title to the property in controversy, and apparent authority to deal with it as his own, and that the plaintiffs are estopped, as against the defendant, from now questioning the title of said Jordan to said property and his apparent authority to dispose of it."
None of the findings is attacked by appellants in the assignments in their brief.
With reference to the first question discussed in the opinion of the majority, it will be noted that the trial court did not determine whether the effect of the transaction between appellants and the person they dealt with was to pass the title to the horse and mules from the former to the latter or not. The conclusion of the majority that the transaction did not have that effect was not warranted, unless it should be said it appeared from th testimony as a matter of law that the title did not pass. That it did not so appear is plain, I think. It is true that appellants testified, and the trial court found, that the sale by appellants was for cash, and that no cash was paid. But the fact alone that the sale was for cash, which was never paid, did not warrant the conclusion that the title remained in appellants, notwithstanding they delivered the property to Jordan. The rules with reference to such sales are stated as follows in 35 Cyc. 323 to 328:
"While sales made for cash or cash on delivery are not, strictly speaking, conditional sales, they are frequently so called, and are conditional in the sense that payment is to be precedent to, or at least concurrent with, delivery.
"So it is ordinarily held that where the sale is expressly for cash, or cash on delivery, no title passes to the buyer until payment is made, unless the condition as to payment is waived by the seller, although there may have been a delivery of the goods. * * * A cash sale is not, however, necessarily a conditional sale; but although it is expressly for cash, or cash on delivery, payment of the price may or may not be a condition precedent to the transfer of title, according to the intention of the parties. If by the use of such terms the parties understand merely that no credit is to be given, and that the seller will insist upon his right to retain possession until payment is made, the contract is so far executed as to pass title to the buyer; but if it is understood that the property in the goods is to remain in the seller until the price is paid, no title passes until payment. Even where the contract does not expressly provide as to the time of payment, if there is no provision for credit it will be presumed that the sale is for cash, and that payment and delivery are to be concurrent, so that until payment is made the buyer acquires no right to possession; but whether payment is a condition precedent to the passing of title depends primarily upon the intention of the parties. In some cases it has been held that since, where the time of payment is not stipulated, the sale is presumed to be for cash, the general rule as to cash sales applies, and that title does not pass until payment is made unless the condition is waived, particularly if there has been no delivery. Other cases, however, apply the general rule previously stated in regard to unconditional sales, holding that if the goods are specific, and the contract is otherwise complete, the property, unless a contrary intention appears, passes at once, subject to the seller's lien, so as to place the goods at the risk of the buyer, although he is not entitled to possession until payment is made or tendered. This rule does not apply, however, if there is any other condition to be performed or act done with reference to the thing sold, for the purpose of identifying it, putting it in a deliverable state, or ascertaining the price. Of course if by the contract payment of the price is a condition on which the passing of the property depends, the property will not pass until the condition is fulfilled.
"Where by the contract the giving of a note or other security in payment of the price is a condition on which the transfer of the property depends, the property does not pass until the condition is fulfilled, unless the condition is waived; but the mere fact that the payment is to be made in this manner is not inconsistent with the immediate transfer of the property, if such is the intention; and where the intention is not clear the question is one of fact, dependent on all the circumstances. The condition may be waived by the seller as by an unconditional delivery of the goods. Unless a different intention appears, however, where the goods are to be paid for on delivery by bill, note, or other security, it is generally held that this is a condition precedent to the transfer of the property, and that unless that condition is waived the title will not pass until it is complied with, although there has been a delivery of the goods.
"The condition as to payment or security is one which may be waived by the seller, in which case title to the goods sold will vest in the buyer, although the condition has not been performed. Such condition will ordinarily be held to be waived by an unconditional delivery of the goods by the seller to the buyer without requiring payment or security, provided it is not secured by fraud, even though the delivery is constructive, or is made to a carrier. The fact that there has been a delivery without requiring payment or security does not, however, necessarily constitute a waiver of such condition, but merely creates a presumption to this effect, which will not control if it otherwise appears that the delivery was not intended to be absolute, but was merely conditional. Whether the delivery is conditional or unconditional depends primarily upon the intention of the parties as shown by all the facts and circumstances of the case, and so it is ordinarily a question of fact for the jury. If a sale is for cash, the mere acceptance of a check does not constitute an absolute payment or waiver of the condition as to payment.
"Where the seller delivers the goods conditionally, and without any intention of waiving *Page 985 
payment or security, the property does not pass; and, in order to render a delivery conditional within the application of this rule, it is not necessary that there should be any express declaration to that effect, but it is sufficient if it appears that such was the understanding of the parties, or that the delivery was made in the expectation of immediate payment; the question being primarily one of intention, as shown by all the facts and circumstances of the case, although a mere secret or undisclosed intention on the part of the seller is not of itself sufficient to make the delivery conditional. So if the seller delivers on an understanding, express or implied, that he is to receive immediate payment or security, he may reclaim the goods, or if he delivers on payment by check in lieu of cash, and the check is dishonored, he may reclaim the property."
Of course, what is said in the quotation about the right of the seller to reclaim goods he sold applies unqualifiedly only to his right as against the person he sold to, and not to innocent purchasers from that person. Whether he would have such right as against such a purchaser would depend on whether the sale in the first instance was void or merely voidable. If it was void he could reclaim, unless estopped, even against such a purchaser; but if it was merely voidable, he could not.
I do not understand the testimony to show, as is held by the majority, that the sale by appellants was void, but merely that it was voidable, at appellants' instance, for fraud practiced on them. The conclusion to the contrary reached by the majority seems to be based mainly on the view that it conclusively appeared that the intention of the parties was that the title should not pass until the purchase price was paid, and on the view that it further so appeared that the sale was not to the party with whom appellants dealt, but to the J. R. Jordan whom he represented to be his partner.
As to the latter view, I think it is not warranted by the testimony nor supported by the law. While it appeared from the testimony that the party with whom appellants dealt was not a partner of the J. R. Jordan who resided at Arcadia, La., the fact remains that the sale was not to that Jordan alone, but to him and the other J. R. Jordan as partners. There is no better reason in the testimony for saying the sale was to the Arcadia Jordan alone than for saying it was to the Jordan with whom appellants dealt alone. The case of Martin v. Green, 117 Me. 138, 102 A. 977, decided by the Supreme Court of Maine, was in some respects like this one. Green was a dealer in horses at Bangor. A person representing himself to be Frank E. Towle, of Winn, purchased a horse of Green, giving notes signed "Frank E. Towle" for the purchase price and a mortgage on the horse as security. The purchaser's name was not Towle, but Roche, and he did not reside at Winn. Three days later Roche sold the horse to one Costley, who knew nothing about the transaction between Roche and Green. The contention was that the sale by Green to Roche was void because of the deception practiced by the latter. In disposing of the contention the court said:
"All the elements of a sale were present and the minds of the parties met. They agreed upon the article to be sold, and the price and the terms of payment. Nor was there any doubt as to who was the vendor and who was the vendee. Green intended to sell to the identical man before him, with whom he was dealing, whatever his name might be, and to take back a mortgage from that man. That actual intent governs. `Presentia corporis tollit errorem nominis.' Identification by the senses overrides description. The act followed the intent, and the horse was delivered to the intended vendee. It was what it termed a de facto contract of sale, and title thereby passed, to be defeated because of fraud only as between vendor and vendee, or as between vendor and a purchaser having knowledge of the infirmity [citing authorities]. * * * The principle of the passing of title under a de facto contract is not to be confused with a line of cases where the swindling vendee acts, not for himself, but represents that he is the agent of, or is acting for, a third party. In such a case it has been held that no title passes because the vendor does not intend to sell to the party with whom he is personally dealing, but with the third party, for whom the swindler claims to be acting, but is not."
As to the view that it conclusively appeared that the intention of the parties was that the title should not pass until the purchase price was paid, I think it also is not warranted by the testimony. Appellant Gose as a witness testified:
"I sold him (Jordan) the mules and one horse for $2,900. The same was not made on credit; it was for cash. He did not make any representation to me in words as to how he was going to pay that cash. He said, `We will go to the bank and get a draft,' and we went to the bank and got it. When we got to the bank he gave a draft on Arcadia, La., payable to the First National Bank of Honey Grove, and the bank gave us credit for it. I did not agree to accept that draft in lieu of cash. I took it as cash. I did not take the draft at all. He gave it to the bank, and the bank paid it to us. This man Jordan told me to deliver this stock to Brooks' wagon yard here in Paris, and I agreed to deliver them there for him. I did deliver the stock to Brooks' wagon yard in Paris. * * * That was on Friday night the 2d of January. I delivered the mules to Jordan himself. * * * When I sold him the horse for $100 he said: `I wish I had bought him before and included it in the draft. I'll give you a check for that.' I sold this fellow Jordan these mules, and in company with Jordan I delivered them here in Paris at the defendant's (Brooks') wagon yard. * * * I do state to the court that I traded with Jordan and relied upon what he said; that I transferred the property down here, and turned it over to Jordan, in Mr. Brooks' wagon yard. * * * As to whether I *Page 986 
understood that the man who signed these checks signed his name or his partner's name, the name signed to them was J. R. Jordan, and he said his name was J. R. Jordan, and his uncle's name was J. R. Jordan, and he was the purchasing agent of the firm, and that his uncle sold the stock. He bought all the mules principally, but did not sell any mules himself. As to whether I know whether the name he signed was his own or his uncle's, it was both. They both had the same name, and I know that he signed it. I do not know whether he intended it to be his own name or his uncle's. I don't know anything about that. * * * He did not sign his uncle's name to the check. He said he was one of the firm, and he signed his own name to the checks. He claimed he was signing his own name to them."
McCleary, the cashier of the Honey Grove National Bank, testified that he credited appellants with the amount of the $2,900 draft at the time it was drawn, and afterwards, when he learned it was worthless, charged it back to them. He further testified that on the Monday following the Friday when appellants sold the stock he was told by the Arcadia First National Bank over the 'phone that the "draft was paid and remitted," and later the same day was told the same thing by that bank in another conversation he had over the 'phone. He learned on the next Wednesday the draft was worthless. When McCleary's bank got the check back from the Arcadia bank he found it had been marked "Paid" on the Monday he had the 'phone conversation referred to above. The witness farther testified:
"Our bank paid this draft. We credited it the same as Mr. Gose and Mr. Lancaster having the money. I sent it to the bank down yonder, and they also paid it. It shows they paid it on the 5th. Our bank, Mr. Gose, and Mr. Lancaster and the bank at Arcadia were all saying that the check was good and that it had been paid up to January 5th. We did not find out there was anything wrong with it until the 7th; that is, the bank did not."
The testimony quoted is substantially all there was on the issue as to whether the title passed from appellants or not. All of it, it will be noted, is consistent with the presumption the law would raise from the fact that the property was actually, and, I think it may be said, unconditionally, delivered, that the title passed from the seller to the buyer. As I view the testimony, the case is the ordinary one where a seller is induced by fraud to transfer his property to a fraudulent buyer. If it is not that, then plainly this court had no right to dispose of the appeal as it has disposed of it, unless it could say it appeared from the testimony as a matter of law that the intention of the parties to the transaction was that the title should not pass until the purchase price of the property was paid.
But if I thought the testimony warranted the conclusion the majority reached with reference to the question of title, I still would think the judgment should be affirmed, for it was predicated entirely on estoppel which the trial court found, on sufficient testimony, I think, to exist in appellee's favor against appellants. That appellant Gose, "by his words and actions," quoting from the trial court's findings, "clothed said J. R. Jordan with apparent title to the property in controversy and apparent authority to deal with it as his own," I think is clear from the circumstances shown by the record and by the testimony that he, within the knowledge of appellee at the time he Loaned the $1,400 to Jordan, actually delivered the horse and mules to Jordan, declaring at the time he did so that he had sold same to Jordan. The rule which I think is applicable to the case is stated in 35 Cyc. p. 357, as follows:
"While the general rule is that one who has no title to goods or authority to sell, but at most a mere possession, can transfer no property therein as against the true owner, even to a bona fide purchaser, yet, if the true owner has clothed him with apparent ownership, so that authority to sell may be implied, a bona fide purchaser will take the title free from any claim by the owner, as where there has been a delivery of the goods to the buyer, or where the sale is made by a trustee, or by an agent who had been clothed with apparent ownership and authority to sell."
And see page 359 of said work, where it is said:
"As a delivery of goods is usually effective to pass the title to the buyer, a bona fide purchaser from one upon whom apparent ownership has been conferred by delivery will be protected, even where the original purchase price has not been paid. In some cases it has been held that a delivery to the buyer will pass title so as to protect an innocent purchaser, irrespective of the terms of the contract or intention of the parties; but in other cases it is held that the rule does not apply if the passing of the title is conditional upon payment, or there is a reservation of the property in the goods, the decisions being based on the ground that a person without title can convey none."
And see 1 Mechem on Sales, §§ 156, 157; 24 R.C.L. pp. 23, 378; Frazier Co. v. Barrel Co., 162 Ky. 301, 172 S.W. 652.